Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Enviva Partners, LP

7200 Wisconsin Ave, Suite 1000

Bethesda, Maryland 20814

 

The undersigned (the “Investor”) hereby confirms its agreement with Enviva
Partners, LP, a Delaware limited partnership (the “Partnership”), as follows:

 

1.                                      This Subscription Agreement, including
the Terms and Conditions for Purchase of LP Units attached hereto as Annex I
(collectively, this “Agreement”), is made as of the date set forth below between
the Partnership and the Investor.

 

2.                                      The Partnership represents and warrants
that it has authorized the sale and issuance to certain investors of up to an
aggregate of            (  ,   ,   ) units representing limited partnership
interests in the Partnership (the “LP Units”), for a purchase price of
$           per LP Unit (the “Purchase Price”).

 

3.                                      The Partnership represents and warrants
that the offering and sale of the LP Units (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3 (Registration
No. 333-211136) (the “Registration Statement”) filed by the Partnership with the
Securities and Exchange Commission (the “Commission”), including the Prospectus
contained therein (the “Base Prospectus”) and (b) a Prospectus Supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the
Partnership, the LP Units and terms of the Offering that have been or will be
(i) filed with the Commission, and (ii) delivered to the Investor (or made
available to the Investor by the filing by the Partnership of an electronic
version thereof with the Commission).

 

4.                                      The Partnership and the Investor agree
that the Investor will purchase from the Partnership and the Partnership will
issue and sell to the Investor the LP Units set forth below for the aggregate
purchase price set forth below (a purchase price of $           per LP Unit). 
The LP Units shall be purchased pursuant to the Terms and Conditions for
Purchase of LP Units attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein.

 

5.                                      The Investor represents that, except as
set forth below, (a) it has had no material relationship (exclusive of any
investments by the Investor in the Partnership’s securities) within the past
three years with the Partnership or persons known to it to be affiliates of the
Partnership and (b) it is not a FINRA member or an Associated Person of a FINRA
member (as such term is defined under the NASD Membership and Registration
Rules Section 1011) as of the Closing.  Exceptions:

 

The representations above are made to the knowledge of the signatory below.
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

6.                                      The Investor represents that it has
received (or otherwise had made available to it by the filing by the Partnership
of an electronic version thereof with the Commission) the Base

 

--------------------------------------------------------------------------------



 

Prospectus which is a part of the Partnership’s Registration Statement and the
documents incorporated by reference therein (collectively, the “Filed
Documents”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement by the
Investor to the Partnership, the Investor will receive certain additional
information regarding the Partnership and the Offering, including pricing
information (the “Offering Information” and, collectively with the Filed
Documents, the “Disclosure Package”).  Such information may be provided to the
Investor by any means permitted under the Securities Act of 1933, as amended,
including the Prospectus Supplement and oral communications, including any live,
confidential management presentation.

 

7.                                      No offer by the Investor to buy LP Units
will be accepted and no part of the Purchase Price will be delivered to the
Partnership until the Investor has received the Offering Information and the
Partnership has accepted such offer by countersigning a copy of this Agreement,
and any such offer may be withdrawn or revoked, without obligation or commitment
of any kind, at any time prior to the Partnership sending (orally, in writing or
by electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Partnership.

 

[Remainder of Page Left Blank Intentionally.  Signature Page Follows.]

 

2

--------------------------------------------------------------------------------



 

Number of LP Units:

 

Purchase Price Per LP Unit: $

 

Aggregate Purchase Price: $

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of:

 

, 2019

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

E-mail:

 

Phone:

 

Agreed and Accepted

this       day of           , 2019:

 

ENVIVA PARTNERS, LP

 

By:                            Enviva Partners GP, LLC,

its General Partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------



 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF LP UNITS

 

1.                                      Authorization and Sale of the
Securities.  Subject to the terms and conditions of this Agreement, the
Partnership has authorized the sale of the LP Units.

 

2.                                      Agreement to Sell and Purchase the LP
Units.

 

2.1                               At the Closing (as defined in Section 3.1),
the Partnership will sell to the Investor, and the Investor will purchase from
the Partnership, upon the terms and conditions set forth herein, the number of
LP Units set forth on the last page of the Agreement to which these Terms and
Conditions for Purchase of LP Units are attached as Annex I (the “Signature
Page”) for the aggregate purchase price therefor set forth on the Signature
Page.

 

2.2                               The Partnership proposes to enter into
substantially this same form of Subscription Agreement with certain other
investors (the “Other Investors”) and expects to complete sales of LP Units to
them.  The Investor and the Other Investors, if any, are hereinafter
collectively referred to as the “Investors,” and this Agreement and the
Subscription Agreements executed by the Other Investors are hereinafter
collectively referred to as the “Agreements.”

 

2.3                               Except for the Offering Information, the
Partnership confirms that neither it nor any other person acting on its behalf
has provided the Investor or any Other Investor or its respective agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information.  The Partnership understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Partnership.

 

3.                                      Closings and Delivery of the LP Units
and Funds.

 

3.1                               Closing.  The completion of the purchase and
sale of the LP Units (the “Closing”) shall occur, in accordance with Rule 15c6-1
of the Securities Exchange Act of 1934, as amended, and unless otherwise agreed
upon by the Partnership, at Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th
Floor, New York, New York 10103 at [10:00 am] Eastern time on Monday, March 25,
2019 (the “Closing Date”).  At the Closing, (a) the Partnership shall cause to
be delivered to the Investor the number of LP Units set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the LP Units being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Partnership.

 

3.2                               Conditions to the Obligations of the Parties.

 

(a)                                 Conditions to the Partnership’s
Obligations.  The Partnership’s obligation to issue and sell the LP Units to the
Investor shall be subject to: (i) the delivery by the Investor, in accordance
with the provisions of this Agreement, of the purchase price for the LP Units
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor in this

 

I-1

--------------------------------------------------------------------------------



 

Agreement and the fulfillment of those undertakings of the Investor in this
Agreement to be fulfilled prior to the Closing Date.

 

(b)                                 Conditions to the Investor’s Obligations. 
The Investor’s obligation to purchase the LP Units will be subject to (i) the
delivery by the Partnership of the LP Units in accordance with the provisions of
this Agreement and (ii) the accuracy of the representations and warranties made
by the Partnership and the fulfillment of those undertakings of the Partnership
to be fulfilled prior to the Closing Date, in each case as contained in this
Agreement.  The Investor’s obligations are expressly not conditioned on the
purchase by any or all of the Other Investors of the LP Units that they have
agreed to purchase from the Partnership.

 

3.3                               Delivery of Funds. In order to effect the
settlement of the LP Units purchased by such Investor with the Depository Trust
Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, on
the Closing Date, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the LP Units being purchased by the
Investor to the following account designated by the Partnership:

 

Bank Name:
ABA #
Account Name:
Account Number:

 

3.4                               Delivery of LP Units.  In order to effect the
settlement of the LP Units purchased by such Investor through the DTC’s DWAC
delivery system, no later than [9:00 a.m.] Eastern Time, March 25, 2019, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the LP Units being purchased by such Investor are maintained,
which broker/dealer shall be a DTC participant, to set up a DWAC instructing
American Stock Transfer & Trust Company, LLC, the Partnership’s transfer agent
(the “Transfer Agent”), to credit such account or accounts with the LP Units. 
Such DWAC instruction shall indicate the settlement date for the deposit of the
LP Units, which date shall be the Closing Date.  At the Closing, the Partnership
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the LP Units pursuant to the information contained in the DWAC.

 

4.                                      Survival of Representations, Warranties
and Agreements.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Partnership and the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the LP Units being purchased and the
payment therefor.

 

5.                                      Notices.  All notices, requests,
consents and other communications hereunder will be in writing, will be mailed
(a) if within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and (c) will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two

 

I-2

--------------------------------------------------------------------------------



 

business days after so mailed and (iv) if delivered by facsimile, upon electric
confirmation of receipt and will be delivered and addressed as follows:

 

(a)                                 if to the Partnership, to:

 

Enviva Partners, LP

c/o Enviva Partners GP, LLC (as General Partner)

7200 Wisconsin Avenue

Suite 1000

Bethesda, MD  20814
Attention: William H. Schmidt, Jr.
Facsimile No.: (240) 482-3774

 

(b)                                 if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Partnership in writing.

 

6.                                      Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Partnership and the Investor.

 

7.                                      Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and will not be deemed to be part of this Agreement.

 

8.                                      Severability.  In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby.

 

9.                                      Governing Law.  This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflicts of law that would
require the application of the laws of any other jurisdiction.  Except as set
forth below, no proceeding may be commenced, prosecuted or continued in any
court other than the courts of the State of New York located in the City and
County of New York or the United States District Court for the Southern District
of New York, which courts shall have jurisdiction over the adjudication of such
matters, and the parties hereby consent to the jurisdiction of such courts and
personal service with respect thereto.  All parties hereby waive all right to
trial by jury in any proceeding (whether based upon contract, tort or otherwise)
in any way arising out of or relating to this Agreement.  All parties agree that
a final judgment in any such proceeding brought in any such court shall be
conclusive and binding upon each party and may be enforced in any other courts
in the jurisdiction of which a party is or may be subject, by suit upon such
judgment.

 

10.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will constitute an original, but all
of which, when taken together, will constitute but one instrument, and will
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.  Delivery of an executed counterpart
by facsimile or portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart thereof.

 

I-3

--------------------------------------------------------------------------------



 

11.                               Confirmation of Sale.  The Investor
acknowledges and agrees that such Investor’s receipt of the Partnership’s signed
counterpart to this Agreement, together with the Prospectus Supplement (or the
filing by the Partnership of an electronic version thereof with the Commission),
shall constitute written confirmation of the Partnership’s sale of LP Units to
such Investor.

 

12.                               Press Release.  The Partnership and the
Investor agree that, on the second business day immediately after the date
hereof, the Partnership shall (i) issue a press release announcing the Offering
and disclosing all material information disclosed to the Investors regarding the
Offering and the Partnership and (ii) file a Current Report on Form 8-K with the
Commission disclosing all required information.  From and after the issuance of
such press release and the filing of such Current Report on Form 8-K, the
Partnership shall have publicly disclosed all material, non-public information
delivered to any of the Investors by the Partnership or any person acting on its
behalf in connection with the transactions contemplated by this Agreement and
any other documents or agreements contemplated hereby.  The Partnership shall
not identify the name of any Investor or any affiliate of any investment adviser
of such Investor in any press release or public filing, or otherwise publicly
disclose the name of any Investor or any affiliate of investment adviser of such
Investor, without such Investor’s prior written consent, unless required by law
or the rules and regulations of a national securities exchange.

 

13.                               Fees and Expenses.  Each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

I-4

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ENVIVA PARTNERS, LP

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.                                      The exact name that your LP Units are to
be registered in. You may use a nominee name if appropriate:

 

2.                                      The relationship between the Investor
and the registered holder listed in response to item 1 above:

 

3.                                      The mailing address of the registered
holder listed in response to item 1 above:

 

4.                                      The Social Security Number or Tax
Identification Number of the registered holder listed in the response to item 1
above:

 

5.                                      Name of DTC Participant (broker-dealer
at which the account or accounts to be credited with the LP Units are
maintained):

 

6.                                      DTC Participant Number:

 

7.                                      Name of Account at DTC Participant being
credited with the LP Units:

 

8.                                      Account Number at DTC Participant being
credited with the LP Units:

 

9.                                      Existing AST Account Number (if
applicable):

 

10.                               Email Address:

 

 

A-1

--------------------------------------------------------------------------------